DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 8/12/2021. This Action is made FINAL.
Claims 1-21 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 7, filed "claims 1, 9, 17, and 21 have been amended", with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. § 103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made utilizing a different combination of paragraphs from references cited in the non-final action and Saberian (US20170083752A1).

Claim Objections
Claim 1 objected to because of the following informalities:  “applying a visual model for the object type to the one or more objects, including generating a high dimensional feature matrix for the one or more objects with features representing appearance, motion, and location of the one or more objects over multiple time instances, and determining an output score for the one or more objects based on the high dimensional feature matrix and driver attention prediction for the one or more, wherein determining the output score for the one or more objects based on driver attention prediction includes comparing at least a portion of the image to a modeled dataset of multiple images for the object type that is modeled on human gaze during driving simulation”.  The objects”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The examiner note that the limitation of “determining the output score for the one or more objects based on driver attention prediction includes comparing at least a portion of the image to a modeled dataset of multiple images for the object type that is modeled on human gaze during driving simulation” recited in claim 1, 9, and 17 was not described in the specification. Particularly, specification discloses “Object identifying component 108 can compare visual a modeled dataset of multiple images for the object type that is modeled on human gaze during driving simulation”

	Dependent claims 2-8, 10-16, and 18-21 are rejected because the claims depended on claim       which is rejected base on the reason above.

	The examiner note that the limitation of “the modeled dataset includes a fully convolutional network of the multiple images of objects of the object type” recited in claim 21 was not described in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (US PG Pub 20190220030) in view of Anderson (US PG Pub 20140032017) further in view of Zeng (US20120140061A1) and James (US20110169625A1).

In regards to claim 1, Ohmura teaches a method for determining object importance in vehicle control systems (Ohmura: Para 42 “When the nearby-object detection module 10 b detects a nearby object to be avoided within a range at a certain distance from the vehicle, the control module 10 e switches the currently adopted travel route to the second target travel route computed by the second route computation module 10 d”; i.e. a certain distance from the vehicle reads on the object importance), comprising:
obtaining, for a vehicle in operation, an image of a dynamic scene (Ohmura: Para “The nearby-object detection module 10 b recognizes (identifies) nearby objects around the vehicle based on the input signals from the sensors such as the millimeter wave radar 22, the analysis of the images captured by the camera 21, and the input information from the communication systems.”);
identifying an object type associated with one or more objects in the image (Ohmura: Para 81 “As illustrated in FIG. 6, while the vehicle 1 travels on a road 7, the input processing module 10 a included in the ECU 10 of the vehicle 1 detects an obstacle (the vehicle 3) based on the image data provided by the camera 21. In this process, the type of the obstacle (a vehicle or a pedestrian in this example) is identified”);
determining an assigned importance metric for the object type (Ohmura: Para 77 “the allowable upper limit on the lateral side of the obstacle is given by Vlim=f(X)=k(X−D0)2. Note that k is a gain constant associated with the degree of change in Vlim, with respect to X, and is D0 is given in accordance with the types of obstacles”; i.e. importance metric maps to safe distance D0);
	adjusting, based on [[the output score for]] the one or more objects (Ohmura: Para 26 “The camera 21 captures images of the view in front of the vehicle 1 and outputs the data on the captured image. With reference to the image data, the ECU 10 identifies objects (e.g., vehicles; pedestrians; roads; demarcation lines such as a lane separation line, a white line, or a yellow line; traffic lights; traffic-control signs; stop lines; intersections; a vehicle ahead of the vehicle; or obstacles)”; Para 77 “the allowable upper limit on the lateral side of the obstacle is given by Vlim=f(X)=k(X−D0)2. Note that k is a gain constant associated with the degree of change in Vlim, with respect to X, and is given in accordance with the types of obstacles. Similarly, D0 is given in accordance with the types of obstacles”) and based on applying [[a goal model for]] a goal associated with the vehicle (Ohmura: Para 82 “The position of the obstacle includes an x-direction position (the distance in the longitudinal direction) along the traveling direction of the vehicle 1 and a y-direction position (the distance in the lateral direction) along the lateral direction orthogonal to the traveling direction”; Para 78 “The allowable upper limits Vlim, in all of the radial directions including the longitudinal direction of the obstacle may be given in a similar manner. The coefficient k and the safe distance D0 may be given in accordance with the direction from the obstacle”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle), the assigned importance metric to determine an importance metric associated with the one or more objects (Ohmura: Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle while importance metric maps to the safe distance D0); and
controlling the vehicle based at least in part on the importance metric associated with the one or more objects (Ohmura: Para 7 “the control module switches the target travel route to the second target travel route when a nearby object to be avoided is detected within the range at the certain distance from the vehicle. Thus, only when the vehicle needs to avoid the nearby object, the second target travel route is adopted, and accordingly, a driver is less likely to feel discomfort”)
Ohmura does not explicitly teach applying a visual model for the object type to the one or more objects, including generating a high dimensional feature matrix for the one or more objects with features representing appearance, motion, and location of the one or more objects over multiple time instances, and determining an output score for the one or more objects based on the high dimensional feature matrix and driver attention prediction for the one or more objects, wherein determining the output score for the one or more objects based on driver attention prediction includes comparing at least a portion of the image to a modeled dataset of multiple images for the object type that is modeled on human gaze during driving simulation;
adjusting, based on the output score for the one or more objects and based on applying a goal model for a goal associated with the vehicle, the assigned importance metric to determine an importance metric associated with the one or more objects.
However, in the same field of endeavor, Anderson teaches adjusting, based on the output score for the one or more objects (Anderson: Fig. 1 element 112; Para 44 “The environment model can be based on a priori known information (e.g. from maps) and/or information gathered by real time sensors, such as on-vehicle sensors 104 (e.g. cameras and laser rangefinders, vehicle information 106 related to the environmental and potential environmental hazards, such as position of road edges, lane boundaries, holes, slopes, static obstacles (e.g. trees, road-side signs), and dynamic obstacles (e.g. other vehicles, pedestrians)”; i.e. information 106 related to the environmental and potential environmental hazards represent the output score) and base on applying a goal model for a goal associated with the vehicle(Anderson: Fig. 1 element 114; Para 44 “a model 114 of the device, in this case, a vehicle, and the vehicle's current state, including the position. It generates an optimal vehicle trajectory from the current position through a time horizon. The trajectory is optimal with respect to a pre-defined, configurable set of criteria”; i.e. the model of the device represent goal model), the assigned importance metric to determine an importance metric associated with the one or more objects (Anderson: Fig. 1 element 112, 114, 110, 108;  Para 44 “A model of the device with a model of the environment and the current state of the device and the environment are used to iteratively generate a sequence of optimal device control inputs that, when applied to a model of the device, generate an optimal device trajectory through a constraint-bounded corridor or region within the state space. This optimal trajectory and the sequence of device control inputs that generates it is used to generate a threat assessment metric”; Para 46 “the predicted vehicle trajectory and predicted control inputs are analyzed by a threat assessor 108 to quantify the threat to the vehicle by computing a configurable metric, such as the maximum lateral acceleration, sideslip angle, or roll angle over the trajectory, the minimum proximity to obstacles, or other metrics”; Para 50 “Initially, the host automobile 302 is at location 1. No obstacles are in view, and the optimal predicted trajectory is a straight path. The predicted threat is at a low level, indicated by the vertical line designated 1, near to the left hand side, which represents low threat. As the vehicle 302 advances along the roadway to the location 2, it comes nearer to a truck 304, whose The sensors sense the proximity of the obstacle vehicle 304, and generate a threat metric that is larger, as at the vertical line designated 2, near the right hand limit of the threat scale. The optimal predicted trajectory assumes a curved shape, to avoid the obstacle 304”; i.e. information related to the environmental and potential environmental hazards (the output score for the one or more objects) and the model of the device (goal model for a goal associated with the vehicle) are used to generate a threat assessment metric (importance metric)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for determining object importance in vehicle control systems of Ohmura with the feature of adjusting, based on the output score for the one or more objects and based on applying a goal model for a goal associated with the vehicle, the assigned importance metric to determine an importance metric associated with the one or more objects disclosed by Anderson. One would be motivated to do so for the benefit of “take advantage of predicted future states and predicted future optimal inputs to assess threat” (Anderson: Para 17).
The combination of Ohmura and Anderson does not explicitly teach applying a visual model for the object type to the one or more objects, including generating a high dimensional feature matrix for the one or more objects with features representing appearance, motion, and location of the one or more objects over multiple time instances, and determining an output score for the one or more objects based on the high dimensional feature matrix and driver attention prediction for the one or more objects, wherein determining the output score for the one or more objects based on driver attention prediction includes comparing at least a portion of the image to a modeled dataset of multiple images for the object type that is modeled on human gaze during driving simulation;.
applying a visual model for the object type to the one or more objects (Zeng: Fig. 3-4), including generating a high dimensional feature matrix for the one or more objects(Zeng: Para 44 “the processor 106 uses a homography matrix II to identify Cartesian coordinates of the object (x,y) in the host vehicle coordinate system”; Para 64 “Each track is a target from previous time instances and represented by a list of attributes, including kinematic characteristics. For example, the attributes may be represented as: (Tj,xj,yj,vxj,vyj,aj,wi,hi)”; Para 65 “where Tj is the image patch (appearance) of the track, (xj,yj) is the longitudinal and lateral distances (e.g., in a host-vehicle frame), respectively, (vxj,vyj) is the longitudinal and lateral velocities (e.g., in vehicle frame), aj is the longitudinal acceleration, and wi and hi are width and height of the object”) with features representing appearance, motion, and location of the one or more objects over multiple time instances(Zeng: Para 48 “The processor 106 applies an object detector to regions of the image where the objects were detected. In one embodiment, the processor 106, in doing so, generates one or more identifiers, such as vertical bars, representing each object. With further reference to the scenario of FIG. 3, FIG. 4 shows radar-detected object measurements 402 for the exemplary objects A, B, C”; Para 49 “the processor 106 adds the newly initialized track, including appearance attributes, radar object measurements 402, and kinematic attributes to the track database 118), and determining an output score for the one or more objects based on the high dimensional feature matrix(Zeng: Para 40 “an ensemble of weak, and therefore relatively efficient, detectors are cascaded to accelerate detection speed, where each classifier is a classifier such as an adaboosted classifier configured according to the following decision function: F=sign(w 1 f 1 +w 2 f 2 + . . . +w n f n) where the sign function returns −1 (no object) if the number is less than 0, and +1 (object) if the number is positive. The binary feature value fi is defined as: f i = { + 1 , v i ≦Ti. wi represents a strength, or importance, of the feature fi, affecting the determination of whether there is an object. All of the parameters (e.g., wi and Ti) can be, for example, learned from a labeled training dataset”; i.e. the output score is represented by the decision function) [[and driver attention prediction]] for the one or more objects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for determining object importance in vehicle control systems of Ohmura and Anderson with the feature of applying a visual model for the object type to the one or more objects, including generating a high dimensional feature matrix for the one or more objects with features representing appearance, motion, and location of the one or more objects over multiple time instances, and determining an output score for the one or more objects based on the high dimensional feature matrix for the one or more objects disclosed by Zeng. One would be motivated to do so for the benefit of “registering the new-object data and estimating an expected location and an expected appearance for the object according to a prediction algorithm to generate a predicted track corresponding to the object” (Zeng: Abstract)
The combination of Ohmura, Anderson, and Zeng does not explicitly teach …determining an output score for the one or more objects based on …driver attention prediction for the one or more objects, wherein determining the output score for the one or more objects based on driver attention prediction includes comparing at least a portion of the image to a modeled dataset of multiple images for the object type that is modeled on human gaze during driving simulation.
However, in the same field of endeavor, James teaches …determining an output score for the one or more objects based on …driver attention prediction for the one or more objects(James: Para 4 “The attention-evaluation module compares hazards within the environment (detected by the environment sensor system) with driver awareness, which may be estimated using gaze tracking to determine which hazards the driver has perceived”; Para 7 “attention-evaluation module that identifies perceived (e.g. seen) hazards and unperceived hazards by comparing the hazard data and the driver awareness data. The perceived hazards are those that the driver is aware of, or for which driver awareness can reasonably be assumed or inferred based on driver awareness data”; i.e. determining an output score base on the driver attention prediction is encompassed by the determination if the driver is aware of the hazard),wherein determining the output score for the one or more objects based on driver attention prediction includes comparing at least a portion of the image to a modeled dataset of multiple images for the object type that is modeled on human gaze during driving simulation (James: Para 42 “FIG. 4 is a further schematic illustration of an example driver assistance system, in which world models, based on real-time environment sensing, are compared with driver awareness estimates based on monitoring of driver observations and an optional driver memory model. The apparatus comprises environment sensors 100, an environment model 102, a world state estimation system 104, a differencing machine 106, a driver knowledge estimation system 108, and models of driver sensors 110 and mental representation of the environment 112. For estimation of the driver's awareness, a model of the environment can be made in terms of detected objects 114, detected movement 116, and memory 118. The environment model 102 may contain information about the environment from a variety of sources including maps, past recorded experience, and communicated information.”; Para 43 “The estimated driver's mental model of the environment (112) may include estimates of self-awareness, object awareness (including hazard awareness if the objects are hazards), and estimates of the driver's awareness of object relative motion, for example from The estimated driver's mental model may include a model of long-term memory 118, for example how the driver maps the environment, and memory models for retention of object types and actions thereof”; Para 79 “In some examples an outward facing camera mounted on the vehicle dashboard may be used to estimate the vehicle environment as seen by the driver. This image may be compared with the environment model created using external vehicle sensors”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for determining object importance in vehicle control systems of Ohmura, Anderson, and Zeng with the feature of …determining an output score for the one or more objects based on …driver attention prediction for the one or more objects, wherein determining the output score for the one or more objects based on driver attention prediction includes comparing at least a portion of the image to a modeled dataset of multiple images for the object type that is modeled on human gaze during driving simulation disclosed by James. One would be motivated to do so for the benefit of “assisting safe operation of a vehicle” (James: Abstract)

In regards to claim 2, the combination of Ohmura, Anderson, Zeng, and James teaches the method of claim 1, and Ohmura further teaches further comprising determining the goal associated with the vehicle based at least in part on a route associated with the vehicle (Ohmura: Abstract “a control module configured to control at least one of a traveling speed and vehicle steering so as to prompt the vehicle to travel on the first or second target travel route”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle which encompass vehicle steering).

In regards to claim 3, the combination of Ohmura, Anderson, Zeng, and James teaches the method of claim 2, and Ohmura further teaches further comprising determining the route associated with the vehicle based at least in part on a starting location and an ending location (Ohmura: Para 30 “The navigation system 25 stores map information and provides the map information to the ECU 10. Based on the map information and the current vehicle position information, the ECU 10 identifies roads, intersections, traffic-control signs, buildings, etc., around the vehicle 1 (in the direction of travel, in particular)”; Para 3 “A travel route is to be specified to avoid a collision of a vehicle with nearby vehicles or obstacles as a matter of course, and is preferably specified to allow a vehicle to reach a destination”; i.e. current vehicle position information indicate the starting location while destination indicate an ending location).

In regards to claim 4, the combination of Ohmura, Anderson, Zeng, and James teaches the method of claim 2, and Ohmura further teaches wherein determining the importance metric associated with the one or more objects is based at least in part on whether the one or more objects are within a threshold distance of a travel path defined by the route associated with the vehicle (Ohmura: Para 82 “The input processing module 10 a computes the position of the obstacle (the vehicle 3) with respect to the vehicle 1, the relative speed, and the absolute speed based on the measurement data provided by the millimeter wave radar 22 and the vehicle speed data provided by the speed sensor 23. The position of the obstacle includes an x-direction position (the distance in the longitudinal direction) along the traveling direction of the vehicle 1 and a y-direction position (the distance in the lateral direction) along the lateral direction orthogonal to the traveling direction.”; Para 79 “The parameters to be taken into account include the relative speed safe distance D0 may be selected based on these parameters”; i.e. the threshold distance of a travel path map to the distance from the travel direction while the importance metric map to safe distance D0).

In regards to claim 5, the combination of Ohmura, Anderson, Zeng, and James teaches the method of claim 1, and Ohmura further teaches wherein identifying the object type is based at least in part on extracting visual features of the one or more objects, and comparing the visual features to a dataset of identified objects (Ohmura: Para 26 “The camera 21 captures images of the view in front of the vehicle 1 and outputs the data on the captured image. With reference to the image data, the ECU 10 identifies objects (e.g., vehicles; pedestrians; roads; demarcation lines such as a lane separation line, a white line, or a yellow line; traffic lights; traffic-control signs; stop lines; intersections; a vehicle ahead of the vehicle; or obstacles)”; i.e. dataset of identified objects maps to the image data while the visual features maps to captured image. “With reference to the image data” indicate that the captured image containing the visual features is compared with the image dataset to identify the object type).

In regards to claim 6, the combination of Ohmura, Anderson, Zeng, and James teaches the method of claim 1, and Ohmura further teaches further comprising determining an assigned importance for the object type, wherein determining the importance metric is based at least in part on adjusting the assigned importance for the object type based on the goal associated with the vehicle(Ohmura: Para 79 “The parameters to be taken into account include the relative the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the importance maps to the safe distance D0; Para 77 “D0 is given in accordance with the types of obstacles”; i.e. the type of obstacle (object type) and the traveling direction of the vehicle (the goal associated with the vehicle) is used to adjust the safe distance (importance)).

In regards to claim 7, the combination of Ohmura, Anderson, Zeng, and James teaches the method of claim 1, and Ohmura further teaches wherein determining the importance metric is further based at least in part on one or more of a location, an acceleration, or a trajectory of the one or more objects, as compared to the goal associated with the vehicle at one or more given time instances(Ohmura: Para 27 “The millimeter wave radar 22 determines the position and the speed of the object (particularly, a vehicle ahead of the vehicle 1 (i.e., preceding vehicle), a parked vehicle, a pedestrian, an obstacle, etc.), transmits radio waves toward the front of the vehicle 1, and receives reflected waves caused by the transmitted waves reflecting off the object. Then, based on the transmitted waves and the received waves, the millimeter wave radar 22 measures the distance between the vehicle 1 and the object”; Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the importance maps ).

As per claim 9, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ohmura further teaches a computing device for determining object importance in vehicle control systems (Ohmura: Para 42 “When the nearby-object detection module 10 b detects a nearby object to be avoided within a range at a certain distance from the vehicle, the control module 10 e switches the currently adopted travel route to the second target travel route computed by the second route computation module 10 d”; i.e. a certain distance from the vehicle reads on the object importance) comprising: 
a memory; 
and at least one processor coupled to the memory, wherein the at least one processor is configured to perform the claimed function (Ohmura: Para 25 “The ECU 10 illustrated in FIG. 1 is a computer including a processor 10 f such as a central processing unit (CPU) and memory 10 g which stores various programs, an input/output device, etc.”).

As per claim 10, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

claim 11, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 12, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 13, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 14, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 15, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 16, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 8 and therefore is rejected on the same basis. 
claim 17, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ohmura further teaches a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems (Ohmura: Para 36 “As illustrated in FIGS. 1 and 2, the ECU 10 includes the processor 10 f configured to execute an input processing module 10 a, a nearby-object detection module 10 b, a first-target-travel-route computation module (first route computation module) 10 c, a second-target-travel-route computation module (second route computation module) 10 d, and a control module 10 e to perform their respective functions. These modules are stored in the memory 10 g as software”).

As per claim 18, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 19, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 20, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (US PG Pub 20190220030) in view of Anderson (US PG Pub 20140032017), Zeng (US20120140061A1), and James (US20110169625A1) further in view of Wray (US PG Pub 20190329771)

In regards to claim 8, the combination of Ohmura, Anderson, Zeng, and James teaches the method of claim 1, …determining the importance metric is based at least in part on determining a current or predicted location of the one or more objects (Ohmura: Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the importance metric maps to the safe distance D0; Para 105 “the nearby-object detection module 10 b of the ECU 10 also detects information on nearby objects (e.g., presence of obstacles on travel routes, the type, size, and position of each obstacle (if any))”; i.e. the speed and direction of movement of the obstacle indicate that the current location of the object is known)…
Yet the combination of Ohmura, Anderson, Zeng, and James do not teach the goal associated with the vehicle corresponds to turning the vehicle at an intersection … determining the importance metric… with respect to turning the vehicle at the intersection.
However, in the same field of endeavor, Wray teaches the goal (Wray: Fig 6, 7, and 8; Para 35 “The steering unit 1230 may be controlled by the controller 1300 the actuator 1240 or both and may control the wheels 1400 to steer the vehicle”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle which encompass vehicle steering) associated with the vehicle corresponds to turning the vehicle at an intersection (Wray: Para 225 “An expected path 6110 for the autonomous vehicle 6100 indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by turning right from the first road 6200 to the second road 6220”) … determining the importance metric(Wray: Para 190 “ For example, the sensor may detect an external object, such as a pedestrian, a vehicle, or any other object, external to the autonomous vehicle, within a defined distance, such as 300 meters, of the autonomous vehicle, and the sensor may send sensor information indicating or representing the external object to the executor”; i.e. the importance metric maps to a defined distance)… with respect to turning the vehicle at the intersection (Wray: Para 225 “An expected path 6110 for the autonomous vehicle 6100 indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by turning right from the first road 6200 to the second road 6220”; Para 230 “The blocking monitor may identify a probability of availability for the portion or area of the second road 6220 proximate to, such as within a few, such as three, feet, of the expected path 6410 of the pedestrian”; i.e. the distance (importance metric) is defined with respect to turning the vehicle at the intersection to avoid collision with pedestrian).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for determining object importance in vehicle control systems disclosed by Ohmura, Anderson, Zeng, and James with the feature of the goal associated with the vehicle corresponds to turning the vehicle at an intersection disclosed by Wray. One would be motivated to do so for the benefit of “traversing the portion of the vehicle transportation network may include generating or capturing, such as by a sensor of the vehicle, data, such as data representing an operational environment, or a portion thereof, of the vehicle. Accordingly, a 

As per claim 16, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (US PG Pub 20190220030) in view of Anderson (US PG Pub 20140032017), Zeng (US20120140061A1), and James (US20110169625A1) further in view of Saberian (US20170083752A1)

In regards to claim 21, the combination of Ohmura, Anderson, Zeng, and James teaches the method of claim 1,
Yet the combination of Ohmura, Anderson, Zeng, and James do not teach the modeled dataset includes a fully convolutional network of the multiple images of objects of the object type.
However, in the same field of endeavor, Saberian teaches the modeled dataset includes a fully convolutional network of the multiple images of objects of the object type (Saberian: Fig. 1; Para 48 “a convolutional neural network (CNN), such as shown in FIG. 1, may be described as a “deep” CNN. A deep convolutional neural network refers to a neural network in which signal samples from one or more convolutional filtering layers, such as convolutional filtering layer 110, are used to provide signal samples to one or more other convolutional filtering layers, such as layer 112, for example, and/or one or more fully-connected layers, such as fully-connected layers 120, .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of combination of Ohmura, Anderson, Zeng, and James with the feature of the modeled dataset includes a fully convolutional network of the multiple images of objects of the object type disclosed by Saberian. One would be motivated to do so for the benefit of “improved computational efficiency may be realized by converting fully-connected layers to convolutional filtering layers” (Saberian: Para 60).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668